In re: Steven Whatley, applying for writs of certiorari, prohibition and mandamus.
Denied. The ruling is correct. See State v. Holmes, 263 La. 685, 269 So.2d 207 (1972); State v. Flood, 263 La. 700, 269 So.2d 212 (1972).
BARHAM, J.,
is of the opinion the writ should be granted. Relator, a juvenile, is charged with a non-capital crime i. e. he cannot suffer the death penalty for the offense charged. Exclusive jurisdiction of this juvenile for this offense is in the juvenile court. La.Const. Art. 7, Sec. 52. In Moore v. Warden, La., 299 So.2d 786, writs were granted to correct this very error today by this Court. The cases of Holmes and Flood were bad law and should be shelved forever. Our Legislature has reacted to those cases.